Exhibit 10

 

TRANSITION AGREEMENT AND RELEASE

 

THIS TRANSITION AGREEMENT AND RELEASE (the “Agreement”) is entered into on this
8th day of March 2004 (the “Effective Date”), by and between Michael J. Gausling
(“Executive”) and OraSure Technologies, Inc., a Delaware corporation, together
with each and every of its predecessors, successors (by merger or otherwise),
parents, subsidiaries, affiliates, divisions and related entities directors,
officers, executives, attorneys and agents, whether present or former, (the
“Company”).

 

WHEREAS, Executive is currently employed by the Company as its President and
Chief Executive Officer (“CEO”) pursuant to an Employment Agreement dated
September 29, 2000 (“Employment Agreement”);

 

WHEREAS, Executive desires to retire from his employment with the Company and
position with the Company’s Board of Directors (the “Board”);

 

WHEREAS, pursuant to the terms of the Employment Agreement, Company has provided
Executive notice of Company’s intention not to renew the Employment Agreement;

 

WHEREAS, the parties desire to enter into this Agreement whereby Executive will
assist in the transition of his job duties to a successor President and CEO;

 

WHEREAS, the parties desire to part on an amicable basis;

 

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1. Contract Termination. By mutual agreement of the parties the Employment
Agreement is hereby terminated effective the date of this Agreement.

 

2. Executive’s Duties. Notwithstanding the termination of the Employment
Agreement, Executive agrees to continue to devote his entire business skill,
time and effort as President and CEO of the Company until December 31, 2004
(“Transition Period”) or until such time as the Board directs differently, but
not later than December 31, 2004. Executive will continue to serve on the Board
until December 31, 2004 unless the Board requests his earlier retirement.
Executive agrees that, if so directed by the Board, he will retire from his
position as President and CEO and from any and all positions held on the Board
prior to December 31, 2004. At such time, Executive will be relieved of all
specific job duties and will no longer have authority to act on behalf of the
Company. However, the Company and Executive further agree that, should the Board
direct his retirement prior to December 31, 2004, he will remain an employee of
the Company but need not be present in the office on a daily basis. Executive
will cooperate on an as-needed basis with any requests from the Board or from a
successor President and/or CEO during the Transition Period to assist in the
transition of responsibilities to his successor.

 

         Initial                 



--------------------------------------------------------------------------------

3. Termination for Cause. The Company may terminate Executive’s employment under
this Agreement at any time for cause. Only the following actions, failures, or
events by or affecting Executive shall constitute “cause” for termination of
Executive by the Company:

 

a. willful and continued failure by Executive to substantially perform his
duties provided herein after a written demand for substantial performance is
delivered to Executive by the Chairman of the Board, which demand identifies
with reasonable specificity the manner in which Executive has not substantially
performed his duties, and Executive’s failure to comply with such demand within
a reasonable time;

 

b. the engaging by Executive in gross misconduct or gross negligence materially
injurious to the Company;

 

c. the commission of any act in direct competition with or materially
detrimental to the best interests of the Company; or

 

d. Executive’s conviction of having committed a felony.

 

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated by the Company for cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the entire membership of the Board finding that, in
the good faith opinion of the Board, the Company has cause for the termination
of the employment of Executive as set forth in any of clauses (a) through (d)
above and specifying the particulars thereof in reasonable detail.

 

4. Compensation During Transition Period. Provided that Executive complies with
the terms of this Agreement, Executive will receive the following:

 

a. base salary through the Transition Period at its present level paid in
accordance with the Company’s normal payroll process;

 

b. full executive benefits for Executive, his spouse and their dependents under
the Company’s group health and other benefit arrangements at the current level
and rates through the Transition Period;

 

c. year 2004 cash bonus payable, if at all, at the same time as bonus payments
are made to the other bonus plan participants, which cash bonus shall be
calculated pursuant to the terms of the 2004 Self-Funding Annual Bonus Plan,
provided however, that the personal performance factor to be used in the
Executive’s bonus calculation will not be less than personal performance factor
used for the Executive in 2003; and

 

d. upon Executive’s execution of this Agreement, pursuant to the Company’s 2000
Stock Award Plan (“2000 Award Plan”), the Company will grant to Executive a
non-qualified stock option to purchase 100,000 shares of the Company’s common
stock at a per share exercise price equal to the fair market value of such
shares (defined as the average of the high and low sales prices as reported on
the NASDAQ Stock Market) on the date of the grant (the “2004 Option”); which
options shall vest in full on December 31, 2004 provided that (i)

 

    - 2 -    Initial                 



--------------------------------------------------------------------------------

Executive does not exercise his right of revocation as set forth in paragraph 13
of this Agreement, and (ii) Executive has complied with this Agreement and has
continuously been an employee of the Company from the date of this Agreement
through December 31, 2004. Notwithstanding the generality of the foregoing
sentence, the 2004 Option shall immediately lapse if the Executive’s employment
with the Company ceases for any reason prior to December 31, 2004 other than due
to a “change of control” (as defined in Section 6.4.3 of Executive’s terminated
employment agreement, which is incorporated herein only for purposes of defining
a “change of control”). Executive (or his personal representative) must exercise
the 2004 Option, if ever, on or before December 31, 2009.

 

The Company’s obligations to provide the compensation stated above in
subparagraphs 4(a) – 4(d) shall not be relieved or diminished by the death or
disability of Executive during the Transition Period.

 

5. Stock Options. Options previously granted to Executive pursuant to the
Incentive Stock Option Award dated December 15, 1999 are fully vested and the
Incentive Stock Option Awards and Nonqualified Stock Option Awards dated
December 13, 2000, January 31, 2003, and January 14, 2004, will continue to vest
pursuant to the terms of each grant and the Company’s 2000 Award Plan for a
period of ninety (90) days after Executive’s last date of employment with the
Company. The foregoing option awards are referred to as the ‘Existing Option
Awards.” Executive (or his personal representative) must exercise the Existing
Option Awards within one year following his last date of employment with the
Company, except for the Incentive Stock Option Award dated December 15, 1999
which must be exercised by December 15, 2004.

 

6. Salary Continuation Payments. Provided that Executive has complied with the
terms of this Agreement, at the conclusion of the Transition Period, Executive
agrees to sign and deliver to the Company a release in the form attached hereto
as Exhibit A. In consideration for that release and the covenants in paragraph 8
of this Agreement, the Company will provide Executive with salary continuation
payments for the period January 1, 2005 through December 31, 2005 (“Salary
Continuation Period”) as set forth in subparagraphs (a) and (b), below. However,
if Executive fails to comply with paragraphs 8 or 11.b of this Agreement during
the Transition Period or Salary Continuation Period, the Company’s obligation to
continue Executive’s salary continuation payments shall end on the date of
non-compliance and Executive shall return to the Company all monies paid to him
by the Company pursuant to this paragraph. The Company’s obligations to continue
salary continuation payments shall not be relieved or diminished by the
Executive’s death or disability prior to, or during, the Salary Continuation
Period. Should the Company cease payments under this paragraph due to
Executive’s failure to comply with paragraphs 8 or 11.b, all other rights or
obligations of the parties under this Agreement shall remain in full force and
effect.

 

a. The Company will continue to pay Executive’s base salary at its present rate
during the Salary Continuation Period in an aggregate amount of $325,000. These
payments will be made in four (4) equal amounts at the end of each fiscal
quarter during 2005, subject to all local, state, and federal income tax
withholding; provided, however, that if a

 

    - 3 -    Initial                 



--------------------------------------------------------------------------------

“change of control” (as defined in Section 6.4.3 of Executive’s terminated
Employment Agreement, which is referenced herein only for purposes of defining a
“change of control”) of the Company occurs either (i) before September 29, 2004
or (ii) between September 30, 2004 and December 31, 2004 so long as the Company
has not hired a successor President and CEO, the “Salary Continuation Period”
shall be as follows: Executive shall continue to be paid base salary at the rate
of $325,000, in the manner and at the times at which regular compensation was
paid to Executive during the term of his employment, for a period of 36 months
from the date of notice of the change of control, except that if Executive
continues to work for the Company or any of its subsidiaries, then any amounts
Executive receives as compensation following the event shall be credited against
the amounts payable to Executive under this subparagraph. In no other respect
shall the amount of any payment provided for in this subparagraph be reduced by
any compensation or benefits earned by Executive as a result of employment after
his termination.

 

b. Under COBRA, Executive is eligible for continuing coverage under the
Company’s health benefit plan for a period of eighteen months from January 1,
2005. If Executive takes the necessary steps to elect COBRA continuation
coverage, the Company will reimburse Executive for the cost of his COBRA
premiums for the 12-month period ending December 31, 2005. Executive will be
responsible for all local, state, and federal income tax withholding and
payments for these amounts. For the remaining COBRA period, Executive will be
responsible for paying the applicable COBRA premiums.

 

7. Release. In exchange for the payments referenced in paragraphs 2 and 4 of
this Agreement and the other consideration set forth in this Agreement,
Executive on behalf of himself, his spouse, dependents, heirs, executors, legal
representatives and assignees hereby generally releases and discharges
(collectively, the “Releasor”) the Company, together with each and every of its
predecessors, successors (by merger or otherwise), parents, subsidiaries,
affiliates, divisions and related entities, directors, officers, executives,
attorneys and agents, whether present or former (collectively the “Releasees”),
from any and all suits, causes of action, complaints, obligations, demands, or
claims of any kind, whether in law or in equity, direct or indirect, known or
unknown, suspected or unsuspected (hereinafter “claims”), which the Executive
ever had or now has arising out of or relating to any matter, thing or event
occurring up to and including the date of this Agreement. Except as otherwise
expressly provided in this Agreement, Executive’s Release specifically includes,
but is not limited to:

 

a. any and all claims for wages and benefits including, without limitation,
salary, stock, options, commissions, royalties, license fees, health and welfare
benefits, severance pay, vacation pay, incentives, and bonuses;

 

b. any and all claims for wrongful discharge, breach of contract (whether
express or implied), or for breach of the implied covenant of good faith and
fair dealing;

 

c. any and all claims for alleged employment discrimination on the basis of age,
race, color, religion, sex, national origin, veteran status, disability and/or
handicap and any and all other claims in violation of any federal, state or
local statute, ordinance, judicial precedent or executive order, including but
not limited to claims under the following statutes:

 

    - 4 -    Initial                 



--------------------------------------------------------------------------------

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq.,
the Civil Rights Act of 1866, 42 U.S.C. §1981, the Age Discrimination in
Employment Act, 29 U.S.C. §621 et seq., the Older Workers Benefit Protection
Act, 29 U.S.C. §626(f), the Americans with Disabilities Act, 42 U.S.C. §12101 et
seq., the Family and Medical Leave Act of 1993, the Fair Labor Standards Act,
the Executive Retirement Income Security Act of 1974, or any comparable statute
of any other state, country, or locality except as required by law, but
excluding claims for vested benefits under the Company’s pension plans;

 

d. any and all claims under any federal, state or local statute or law;

 

e. any and all claims in tort (including but not limited to any claims for
misrepresentation, defamation, interference with contract or prospective
economic advantage, intentional or negligent infliction of emotional distress,
duress, loss of consortium, invasion of privacy and negligence);

 

f. any and all claims for attorneys’ fees and costs;

 

g. any and all other claims for damages of any kind; and

 

h. any and all claims relating to or arising out of the Employment Agreement.

 

Notwithstanding the foregoing, nothing contained in this paragraph shall apply
to, or shall release the Company from, (i) any obligation of the Company under
this Agreement; (ii) any accrued or vested benefit of the Executive pursuant to
any executive benefit plan of the Company, (iii) any obligation of the Company
under Existing Option Awards, or (iv) the Executive’s rights to indemnification
and contribution related to his service as an officer or director of the Company
under the Indemnification Agreement between the Company and the Executive, dated
September 29, 2000, or pursuant to the Company’s Certificate of Incorporation or
Bylaws.

 

8. Non-Competition. During the Transition and/or Salary Continuation Periods,
Executive agrees that, unless he obtains written agreement from the Board of
Directors, he will not:

 

a. recruit, solicit, or hire any Executive or employee of the Company;

 

b. induce or solicit any current of prospective customer, client, or supplier of
the Company to cease being a customer, client or supplier or divert Company
business away from any customer, client, or supplier of the Company;

 

c. own, manage, control, work for, or provide services to any entity which
competes with the Company in the market for oral fluid or rapid point-of-care
diagnostic testing in the United States.

 

    - 5 -    Initial                 



--------------------------------------------------------------------------------

9. Directors’ and Officers’ Liability Insurance. To the extent the Company
maintains liability insurance coverage for its directors and officers, the
Company agrees to make reasonable best efforts to continue to maintain coverage
for the Executive under such policy or policies through January 31, 2007, in
accordance with its or their terms, to the maximum extent of the coverage
provided under such policy or policies in effect for any other director or
officer of the Company.

 

10. Cooperation Agreement. Executive agrees that, subject to prompt
reimbursement by the Company of reasonable out-of-pocket costs and expenses, he
will cooperate fully with the Company and its counsel with respect to any matter
(including litigation, investigation, or governmental proceeding) which relates
to matters with which Executive was involved during the term of employment with
the Company. The Company agrees to provide Executive with reasonable notice, as
practicable, that it requires Executive’s assistance. Executive will render such
cooperation in a timely manner and at such times and places as may be mutually
agreeable to the parties. It is agreed that the Company will only require
Executive to provide such cooperation at reasonable times and that such
cooperation will not interfere with other employment or other business ventures
that Executive may choose to undertake. Should such cooperation be required
after December 31, 2005, the Company will pay Executive a per diem of Fifteen
Hundred ($1,500.00) Dollars for each day or part thereof.

 

11. Return of Employer Property and Confidential Information.

 

a. On or prior to December 31, 2004, Executive will return to the Company in
good working order all Company property within his possession, custody, and
control. Such property includes, but is not limited to, keys, software,
calculators, equipment, computers, credit cards, forms, files, documents,
manuals, correspondence, business cards, personnel data, lists of or other
information regarding customers, contacts and/or executives, contracts,
agreements, leases, plans, financial data or documents, brochures, catalogues,
training materials, computer tapes, and diskettes or other portable media.

 

b. Executive acknowledges that during his employment with the Company he had
personal contact with and otherwise became aware of business data and other
records that are confidential and proprietary to the Company or any of its
present or former directors, officers, or executives. Executive further
acknowledges that the confidential and proprietary information was entrusted to
him as an executive of the Company. Executive affirms that he understands his
obligation to keep confidential the business and proprietary information of the
Company or any of its present or former directors, officers, or executives,
including all confidential and proprietary information and agrees not to
disclose it to, or allow it to become known by, any person who is not an
executive of the Company or its affiliates, subsidiaries or agents. It is the
parties’ understanding, agreement and expectation that this confidentiality
provision shall apply to the fullest extent permissible by law.

 

12. Acknowledgment. Executive understands that his Release extends to all of the
aforementioned claims and potential claims which arose on or before the date of
this Agreement, whether now known or unknown, suspected or unsuspected, and that
this constitutes

 

    - 6 -    Initial                 



--------------------------------------------------------------------------------

an essential term of the Release. Executive further understands and acknowledges
the significance and consequence of the Release and of each specific release and
waiver, and expressly consents that the Release shall be given full force and
effect according to each and all of its express terms and provisions, including
those relating to unknown and unsuspected claims, demands, obligations, and
causes of action, if any, as well as those relating to any other claims,
demands, obligations or causes of action herein above-specified.

 

13. Advice of Counsel; Revocation Period. Executive is hereby advised to seek
the advice of counsel. Executive acknowledges that he has, in fact, sought the
advice of counsel, and is acting of his own free will, that the Executive has
been afforded a reasonable time to read and review the terms of this Agreement
and the Release, and that the Executive is voluntarily entering into this
Agreement and the Release with full knowledge of its provisions and effects.
Executive intends that this Agreement and the Release shall not be subject to
any claim for duress. Executive further acknowledges that the Executive has been
given at least twenty-one (21) days within which to consider the Release and
that if the Executive decides to execute this Agreement and the Release before
the twenty-one day period has expired, the Executive does so voluntarily and
waives the opportunity to use the full review period. Executive also
acknowledges that he has seven (7) days following his execution of this
Agreement and the Release to revoke acceptance of the Release of age
discrimination claims, with the Release of age discrimination claims not
becoming effective until the revocation period has expired. If Executive chooses
to revoke his acceptance of the Release, he should provide written notice to:

 

Jonathan Kane, Esquire

Pepper Hamilton LLP

899 Cassatt Road

400 Berwyn Park

Berwyn, PA 19312

 

14. No Admissions. Neither the execution of this Agreement nor the terms hereof
constitute an admission by the Company of liability to Executive.

 

15. No Disparagement. Executive agrees to refrain from making disparaging
comments about the Company, and further agrees not to disrupt the Company’s
business activities in any manner whatsoever, and not to take any action that
might affect adversely the professional or business reputation of the Company.
The Company agrees not to disparage the Executive.

 

16. Confidentiality. Except to the extent otherwise required by law, rule or
regulation, the parties hereto will not disclose, in whole or in part, the
existence, negotiation, or any of the terms of this Agreement. However, the
parties may disclose the terms of this Agreement to their legal and financial
advisors (and Executive may disclose the terms of this Agreement to his spouse),
provided that the parties take all reasonable measures to assure that those
individuals do not disclose the terms of this Agreement to a third party except
as otherwise required by law.

 

    - 7 -    Initial                 



--------------------------------------------------------------------------------

17. Miscellaneous.

 

a. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Executive and their respective successors,
executors, administrators, heirs and/or permitted assigns; provided, however,
that neither Executive nor the Company may make any assignments of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other party, except that, without such consent, the
Company may assign this Agreement to any successor to all or substantially all
of its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, or otherwise. The Company shall cause any
successor to all or substantially all of its assets to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no succession had taken place. In the
event of Executive’s death or disability during either the Transition or Salary
Continuation Periods the Company shall make any payments due Executive in
accordance with written instructions from Executive’s executor or personal
representative.

 

b. Notice. Any notice or communication required or permitted under this
Agreement shall be made in writing and (a) sent by overnight courier, (b) mailed
by certified or registered mail, return receipt requested or (c) sent by
telecopier, addressed as follows:

 

If to Executive:

 

Michael J. Gausling

1512 Colesville Road,

Bethlehem, PA 18015

 

with a copy to:

 

Tallman, Hudders & Sorrentino, P.C.

Attn: Matthew R. Sorrentino, Esq.

Suite 300, 1611 Pond Road

Allentown, PA 18104

 

If to Company:

 

OraSure Technologies, Inc.

Attn: Jack E. Jerrett. Esq.

220 E. First Street

Bethlehem, PA 18015

Fax: (610) 882-2275

 

with a copy to:

 

Pepper Hamilton LLP

899 Cassatt Road

400 Berwyn Park

 

    - 8 -    Initial                 



--------------------------------------------------------------------------------

Berwyn, PA 19312

Attn: Jonathan Kane, Esquire

Fax: 610-640-7835

 

or to such other address as either party may from time to time duly specify by
notice given to the other party in the manner specified above.

 

c. Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and merges and supersedes all prior and contemporaneous discussions, agreements
and understandings of every nature relating to the employment of Executive by
the Company. This Agreement may not be changed or modified, except by an
Agreement in writing signed by each of the parties hereto.

 

d. Waiver. Any waiver by either party of any breach of any term or condition in
this Agreement shall not operate as a waiver of any other breach of such term or
condition or of any other term or condition, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or of any other
provision hereof or constitute or be deemed a waiver or release of any other
rights, in law or in equity.

 

e. Governing Law. This Agreement shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania without regard to
the application of the principles of conflicts of laws.

 

f. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

g. Section Headings. The section headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.

 

h. Consent to Suit. Any legal proceeding arising out of or relating to this
Agreement shall be instituted in the United States District Court for the
Eastern District of Pennsylvania, or if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in the county
in Pennsylvania in which the Company maintains its principal place of business,
and Executive and the Company hereby consent to the personal and exclusive
jurisdiction of such court and hereby waive any objection that Executive or the
Company may have to personal jurisdiction, venue, and any claim or defense of
inconvenient forum.

 

i. Counterparts and Facsimiles. This Agreement may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.

 

    - 9 -    Initial                 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, in each case
on the date first above written.

 

OraSure Technologies, Inc.

By:

 

/s/ Douglas G. Watson

--------------------------------------------------------------------------------

Name:

 

Douglas G. Watson

Title:

 

Chairman of the Board

/s/ Michael J. Gausling

--------------------------------------------------------------------------------

Michael J. Gausling

 

 

    - 10 -    Initial                 



--------------------------------------------------------------------------------

EXHIBIT A

 

SEPARATION AGREEMENT AND RELEASE

 

THIS SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is entered into on this
31st day of December 2004, by and between Michael J. Gausling (“Executive”) and
OraSure Technologies, Inc., a Delaware corporation, together with each and every
of its predecessors, successors (by merger or otherwise), parents, subsidiaries,
affiliates, divisions and related entities directors, officers, Executives,
attorneys and agents, whether present or former (collectively the “Company”);

 

WHEREAS, Executive executed a Transition Agreement and Release (“Transition
Agreement”), on March     , 2004 and agrees to continue to abide by the terms of
the Transition Agreement;

 

WHEREAS, Executive agrees to execute this Separation Agreement and Release it
relates to the Transition Agreement;

 

WHEREAS, capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in the Transition Agreement; and

 

NOW, THEREFORE, the parties agree as follows, in consideration of the mutual
covenants and obligations contained herein, and intending to be legally held
bound:

 

1. Consideration. In consideration for Executive’s agreement to abide by the
promises and covenants set forth in the foregoing Transition Agreement, the
Company agrees to abide by the promises and covenants set forth in the
Transition Agreement. Executive acknowledges that the consideration set forth in
the Transition Agreement constitutes consideration to which Executive would not
otherwise be entitled.

 

2. Executive’s Release. In exchange for the salary continuation payments
referenced in paragraph 6 of the Transition Agreement, Executive hereby
generally releases and discharges the Company, together with each and every of
its predecessors, successors (by merger or otherwise), parents, subsidiaries,
affiliates, divisions and related entities, directors, officers, executives,
attorneys and agents, whether present or former (collectively the “Releasees”),
from any and all suits, causes of action, complaints, obligations, demands, or
claims of any kind, whether in law or in equity, direct or indirect, known or
unknown, suspected or unsuspected (hereinafter “claims”), which the Executive
ever had or now has arising out of or relating to any matter, thing or event
occurring up to and including the date of this Agreement. Except as otherwise
expressly provided in this Agreement, Executive’s release specifically includes,
but is not limited to:

 

a. any and all claims for wages and benefits including, without limitation,
salary, stock, options, commissions, royalties, license fees, health and welfare
benefits, separation pay, vacation pay, incentives, and bonuses;

 

         Initial                 



--------------------------------------------------------------------------------

b. any and all claims for wrongful discharge, breach of contract (whether
express or implied), or for breach of the implied covenant of good faith and
fair dealing;

 

c. any and all claims for alleged employment discrimination on the basis of age,
race, color, religion, sex, national origin, veteran status, disability and/or
handicap and any and all other claims in violation of any federal, state or
local statute, ordinance, judicial precedent or executive order, including but
not limited to claims under the following statutes: Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq., the Civil Rights Act
of 1866, 42 U.S.C. §1981, the Age Discrimination in Employment Act, 29 U.S.C.
§621 et seq., the Older Workers Benefit Protection Act, 29 U.S.C. §626(f), the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq., the Family and
Medical Leave Act of 1993, the Fair Labor Standards Act, the Executive
Retirement Income Security Act of 1974, or any comparable statute of any other
state, country, or locality except as required by law, but excluding claims for
vested benefits under the Company’s pension plans;

 

d. any and all claims under any federal, state or local statute or law;

 

e. any and all claims in tort (including but not limited to any claims for
misrepresentation, defamation, interference with contract or prospective
economic advantage, intentional or negligent infliction of emotional distress,
duress, loss of consortium, invasion of privacy and negligence);

 

f. any and all claims for attorneys’ fees and costs;

 

g. any and all other claims for damages of any kind; and

 

h. any and all claims relating to or arising out of the Employment Agreement.

 

Notwithstanding the foregoing, nothing contained in this paragraph shall apply
to, or shall release the Company from, (i) any obligation of the Company under
this Agreement; (ii) any accrued or vested benefit of the Executive pursuant to
any executive benefit plan of the Company, (iii) any obligation of the Company
under the Existing Option Awards, or (iv) the Executive’s rights to
indemnification and contribution related to his service as an officer or
director of the Company under the Indemnification Agreement between the Company
and the Executive, dated September 29, 2000, or pursuant to the Company’s
Certificate of Incorporation or Bylaws.

 

    -2-    Initial                 



--------------------------------------------------------------------------------

3. Acknowledgment. Executive understands that his release extends to all of the
aforementioned claims and potential claims which arose on or before the date of
this Agreement, whether now known or unknown, suspected or unsuspected, and that
this constitutes an essential term of this Agreement. Executive further
understands and acknowledges the significance and consequence of this Agreement
and of each specific release and waiver, and expressly consents that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected claims, demands, obligations, and causes of action, if any, as well
as those relating to any other claims, demands, obligations or causes of action
herein above-specified.

 

4. Remedies. All remedies at law or in equity shall be available to the Company
for the enforcement of this Agreement . This Agreement may be pleaded as a full
bar to the enforcement of any claim that Executive may assert against the
Company in violation of this Agreement .

 

5. No Admissions. Neither the execution of this Agreement by the Company, nor
the terms hereof, constitute an admission by the Company of liability to
Executive.

 

6. Confidentiality. To the extent not otherwise made public by the Company,
Executive shall not disclose or publicize the terms or fact of this Agreement,
directly or indirectly, to any person or entity, except to Executive’s attorney,
spouse, and to others as required by law. Executive is specifically prohibited
from disclosing the facts or terms of this Agreement to any former or present
executive of the Company except as required by law.

 

7. Entire Agreement This Agreement, together with the terms of the Transition
Agreement, contain the entire agreement of the parties with respect to the
subject matter hereof, supersede any prior agreements or understandings with
respect to the subject matter hereof, and shall be binding upon their respective
heirs, executors, administrators, successors and assigns.

 

9. Severability. If any term or provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the validity or enforceability of the
remaining terms or provisions shall not be affected, and such term or provision
shall be deemed modified to the extent necessary to make it enforceable.

 

10. Advice of Counsel; Revocation Period. Executive is hereby advised to seek
the advice of counsel. Executive acknowledges that he is acting of his own free
will, that he has been afforded a reasonable time to read and review the terms
of this Agreement, and that Executive is voluntarily entering into this
Agreement with full knowledge of its provisions and effects. Executive intends
that this Agreement shall not be subject to any claim for duress. Executive
further acknowledges that he has been given at least twenty-one (21) days within
which to consider this Agreement and that if Executive decides to execute this
Agreement before the twenty-one day period has expired, Executive does so
voluntarily and waives the opportunity to use the full review period. Executive
also acknowledges that he has seven (7) days following his execution of this
Agreement to revoke acceptance of this Agreement, with the Agreement not
becoming effective until the revocation period has expired. If Executive chooses
to revoke his acceptance of this Agreement, he should provide written notice to:

 

Jonathan Kane, Esquire

Pepper Hamilton LLP

899 Cassatt Road

400 Berwyn Park

Berwyn, PA 19312

 

    -3-    Initial                 



--------------------------------------------------------------------------------

11. Amendments. Neither this Agreement nor any term hereof may be orally
changed, waived, discharged, or terminated, and may be amended only by a written
agreement between the parties hereto.

 

12. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to the conflict of law principles
of any jurisdiction.

 

13. Legally Binding. The terms of this Agreement contained herein are
contractual, and not a mere recital.

 

IN WITNESS WHEREOF, the parties, acknowledging that they are acting of their own
free will, have caused the execution of this Agreement as of this day and year
written below.

 

OraSure Technologies, Inc.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

/s/ Michael J. Gausling

--------------------------------------------------------------------------------

Michael J. Gausling

 

    -4-    Initial                 